DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	
Application:
1. A method comprising:
receiving, by a first base station from a second base station, a message comprising at least one parameter of a first cell of the second base station, wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything (V2X) service; 
making, by the first base station, a handover decision for a wireless device; and 
sending, by the first base station to the second base station, a handover request for the wireless device based on the handover decision and the message.

2. The method of claim 1, wherein the sending the handover request to the second base station is based on the message indicating that the second base station supports the at least one V2X service.
3. The method of claim 1, wherein the message further comprises a first identifier of the first cell.
4. The method of claim 1, wherein the message further comprises: a second identifier of a second cell of the second base station; and at least one second parameter of the second cell indicating whether the second cell supports one or more V2X services.
5. The method of claim 1, wherein the message further comprises at least one second parameter of a second cell of the second base station, the at least one second parameter indicating that the second cell supports one or more V2X services.
6. The method of claim 1, wherein the message further comprises at least one second parameter of a second cell of the second base station, the at least one second parameter indicating that the second cell does not support one or more V2X services.
7. The method of claim 1, wherein the at least one parameter further indicates that the first cell supports the at least one V2X service via a wireless interface between the wireless device and the second base station.
8. The method of claim 1, wherein the at least one parameter further indicates that the first cell supports at least one of: a vehicle-to-infrastructure (V2I) service; a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) service; a vehicle-to-pedestrian (V2P) service; a sidelink-based V2X service; a multicast-broadcast single-
9. The method of claim 1, wherein the at least one parameter further indicates at least one of: the first cell supports only V2X services; the second base station is associated with at least one roadside unit (RSU) for V2X services; a public land mobile network (PLMN) associated with the first cell supports only V2X services; or a temporary mobile group identity (TMGI) associated with the first cell.
10. The method of claim 1, further comprising receiving, by the first base station from the wireless device, a radio resource control message comprising at least one information element indicating that the wireless device supports one or more V2X services, wherein the first base station makes the handover decision further based on the at least one information element.
11. A first base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the first base station to: receive, from a second base station, a message comprising at least one parameter of a first cell of the second base station, wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything (V2X) service; 2 make a handover decision for a wireless device; and send, to the second base station, a handover request for the wireless device based on the handover decision and the message.
12. The first base station of claim 11, wherein the sending of the handover request to the second base station is based on the message indicating that the second base station supports the at least one V2X service.
13. The first base station of claim 11, wherein the message further comprises a first identifier of the first cell.
14. The first base station of claim 11, wherein the message further comprises: a second identifier of a second cell of the second base station; and at least one second parameter of the second cell indicating whether the second cell supports one or more V2X services.
15. The first base station of claim 11, wherein the message further comprises at least one second parameter of a second cell of the second base station, the second parameter indicating that the second cell supports one or more V2X services.
16. The first base station of claim 11, wherein the message further comprises at least one second parameter of a second cell of the second base station, the second parameter indicating that the second cell does not support one or more V2X services.
17. The first base station of claim 11. wherein the at least one parameter further indicates that the first cell supports the at least one V2X service via a wireless interface between the wireless device and the second base station.
18. The first base station of claim 11, wherein the at least one parameter further indicates that the first cell supports at least one of: a vehicle-to-infrastructure (V2I) service; a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) service; a vehicle-to-pedestrian (V2P) service; a sidelink-based V2X service; 3 a multicast-broadcast single-frequency network (MBSFN) service; or a single cell point to multi-point (SC-PTM) service.

20. A system comprising: a second base station; and a first base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the first base station to: receive, from the second base station, a message comprising at least one parameter of a first cell of the second base station, wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything (V2X) service; make a handover decision for a wireless device; and send, to the second base station, a handover request for the wireless device based on the handover decision and the message. 

Patent No. 10798616:
1. A method comprising: 
receiving, by a first base station from a second base station, a message comprising at least one parameter of a first cell of the second base station, wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything (V2X) service; 
making, by the first base station, a handover decision for a wireless device based on the message; and 
sending, by the first base station to the second base station, a handover request message for the wireless device based on the handover decision. 
2. The method of claim 1, wherein the message further comprises a first identifier of the first cell. 

3. The method of claim 1, wherein the message further comprises: a second identifier of a second cell of the second base station; and at least one second parameter of the second cell indicating whether the second cell supports one or more V2X services. 
4. The method of claim 1, wherein the message further comprises at least one second parameter of a second cell of the second base station, the at least one second parameter indicating that the second cell supports one or more V2X services. 
5. The method of claim 1, wherein the message further comprises at least one second parameter of a second cell of the second base station, the at least one second parameter indicating that the second cell does not support one or more V2X services. 
6. The method of claim 1, wherein the at least one parameter further indicates that the first cell supports the at least one V2X service via a wireless interface between the wireless device and the second base station. 
7. The method of claim 1, wherein the at least one parameter further indicates that the first cell supports at least one of: a vehicle-to-infrastructure (V2I) service; a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) service; a vehicle-to-pedestrian (V2P) service; a sidelink-based V2X service; a multicast-broadcast single-frequency network (MBSFN) service; or a single cell point to multi-point (SC-PTM) service. 
8. The method of claim 1, wherein the at least one parameter further indicates at least one of: the first cell supports only V2X services; the second base station is associated with at least one roadside unit (RSU) 
9. The method of claim 1, wherein the receiving the message comprises receiving the message via at least one of: an interface setup request message; an interface setup response message; or at least one core network node. 
10. The method of claim 1, further comprising receiving, by the first base station from the wireless device, a radio resource control message comprising at least one information element indicating that the wireless device supports one or more V2X services, wherein the first base station makes the handover decision further based on the at least one information element. 
11. A first base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the first base station to: receive, from a second base station, a message comprising at least one parameter of a first cell of the second base station, wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything ( V2X) service; make a handover decision for a wireless device based on the message; and send, to the second base station, a handover request message for the wireless device based on the handover decision. 
12. The first base station of claim 11, wherein the message further comprises a first identifier of the first cell. 
13. The first base station of claim 11, wherein the message further comprises: a second identifier of a second cell of the second base station; and at least one second parameter of the second cell indicating whether the second cell supports one or more V2X services. 
14. The first base station of claim 11, wherein the message further comprises at least one second parameter of a second cell of the second base station, the second parameter indicating that the second cell supports one or more V2X services. 
15. The first base station of claim 11, wherein the message further comprises at least one second parameter of a second cell of the second base station, the second parameter indicating that the second cell does not support one or more V2X services. 
16. The first base station of claim 11, wherein the at least one parameter further indicates that the first cell supports the at least one V2X service via a wireless interface between the wireless device and the second base station. 
17. The first base station of claim 11, wherein the at least one parameter further indicates that the first cell supports at least one of: a vehicle-to-infrastructure (V2I) service; a vehicle-to-vehicle (V2V) service; a vehicle-to-network (V2N) service; a vehicle-to-pedestrian (V2P) service; a sidelink-based V2X service; a multicast-broadcast single-frequency network (MBSFN) service; or a single cell point to multi-point (SC-PTM) service. 
18. The first base station of claim 11, wherein the at least one parameter further indicates at least one of: the first cell supports only V2X services; the second base station is associated with at least one roadside unit (RSU) for V2X services; a public land mobile network (PLMN) associated with the first cell supports only V2X services; or 
19. The first base station of claim 11, wherein the instructions, when executed by the one or more processors, further cause the first base station to receive the message via at least one of: an interface setup request message; an interface setup response message; or at least one core network node. 
20. The first base station of claim 11, wherein the instructions, when executed by the one or more processors, further cause the first base station to receive, from the wireless device, a radio resource control message comprising at least one information element indicating that the wireless device supports one or more V2X services, wherein the first base station makes the handover decision further based on the at least one information element
Pat. No. 10383008:
1. A method comprising: 
receiving, by a first base station from a second base station, a first message comprising first configuration parameters of a plurality of cells of the second base station, the first configuration parameters comprising: a first identifier of a first cell of the plurality of cells; and at least one first vehicle-to-everything (V2X) parameter of the first cell indicating whether the first cell supports at least one first V2X service;
 making, by the first base station, a handover decision for a wireless device based at least on the at least one first V2X parameter; and
 sending, by the first base station to the second base station, a handover request message for the wireless device in response to the handover decision. 
2. The method of claim 1, wherein the first configuration parameters further comprising: a second identifier of a second cell in the plurality of cells; and at least one second V2X parameter of the second cell indicating whether the second cell supports at least one second V2X service. 
3. The method of claim 1, further comprising receiving, by the first base station from the wireless device, a radio resource control (RRC) message comprising at least one first information element indicating that the wireless device supports one or more V2X services, wherein the first base station makes the handover decision further based on the at least one first information element. 
4. The method of claim 1, wherein the at least one first V2X parameter further indicates at least one of: the first cell supports only V2X services; the second base station is associated with at least one road side unit (RSU) for V2X services; a public land mobile network (PLMN) associated with the first cell supports only V2X services; or a temporary mobile group identity (TMGI) associated with the first cell. 
5. The method of claim 1, wherein the at least one first V2X parameter further indicates that the first cell supports at least one of: vehicle-to-infrastructure (V2I) services; vehicle-to-vehicle (V2V) services; vehicle-to-network (V2N) services; or vehicle-to-pedestrian (V2P) services. 
6. The method of claim 1, wherein the at least one first V2X parameter further indicates that the first cell supports at least one of: multimedia 
7. The method of claim 1, wherein the handover request message comprises a second information element indicating that the wireless device supports one or more V2X services. 
8. The method of claim 1, further comprising determining, by the first base station, one or more second configuration parameters of the wireless device based on the configuration parameters, wherein the one or more second configuration parameters comprise at least one of: a transmission power; an antenna parameter; or a handover configuration parameter. 
9. A base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the base station to: receive, from a second base station, a first message comprising first configuration parameters of a plurality of cells of the second base station, the first configuration parameters comprising: a first identifier of a first cell of the plurality of cells; and at least one first vehicle-to-everything (V2X) parameter of the first cell indicating whether the first cell supports at least one first V2X service; make a handover decision for a wireless device based at least on the at least one first V2X parameter; and send, to the second base station, a handover request message for the wireless device in response to the handover decision. 
10. The base station of claim 9, wherein the first configuration parameters further comprising: a second identifier of a second cell in the plurality of cells; and at least one second V2X parameter of the second cell indicating whether the second cell supports at least one second V2X service. 
11. The base station of claim 9, further comprising receiving, by the first base station from the wireless device, a radio resource control (RRC) message comprising at least one first information element indicating that the wireless device supports one or more V2X services, wherein the first base station makes the handover decision further based on the at least one first information element. 
12. The base station of claim 9, wherein the at least one first V2X parameter further indicates at least one of: the first cell supports only V2X services; the second base station is associated with at least one road side unit (RSU) for V2X services; a public land mobile network (PLMN) associated with the first cell supports only V2X services; or a temporary mobile group identity (TMGI) associated with the first cell. 
13. The base station of claim 9, wherein the at least one first V2X parameter further indicates that the first cell supports at least one of: vehicle-to-infrastructure (V2I) services; vehicle-to-vehicle (V2V) services; vehicle-to-network (V2N) services; or vehicle-to-pedestrian (V2P) services. 
14. The base station of claim 9, wherein the at least one first V2X parameter further indicates that the first cell supports at least one of: multimedia broadcast multicast service single frequency network (MBSFN) based V2X services; single cell point to multipoint (SC-PTM) based V2X services; or sidelink based V2X services. 
15. The base station of claim 9, wherein the handover request message comprises a second information element indicating that the wireless device supports one or more V2X services. 

17. A method comprising: sending, by a first base station to a second base station, a first message comprising configuration parameters of a plurality of cells of the first base station, the configuration parameters comprising: a first identifier of a first cell of the plurality of cells; and at least one first vehicle-to-everything (V2X) parameter of the first cell indicating whether the first cell supports at least one first V2X service; receiving, by the first base station from the second base station, a handover request message in response to a handover decision for a wireless device, wherein the handover decision is made based at least on the at least one first V2X parameter; and sending, by the first base station to the second base station, a handover response message comprising configuration information for the wireless device. 
18. The method of claim 17, wherein the configuration parameters further comprising: a second identifier of a second cell in the plurality of cells; and at least one second V2X parameter of the second cell indicating whether the second cell supports at least one second V2X service. 
19. The method of claim 17, further comprising receiving, by the second base station from the wireless device, a radio resource control (RRC) message comprising at least one first information element indicating that the wireless device supports one or more V2X services, wherein the second base station makes the handover decision further based on the at least one first information elements. 
20. The method of claim 17, wherein the at least one first V2X parameter further indicates at least one of: the first cell supports only V2X services; the first base station is associated with at least one road side unit (RSU) for V2X services; a public land mobile network (PLMN) associated with the first cell supports only V2X services; or a temporary mobile group identity (TMGI) associated with the first cell.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saifullah et al. (US 20070249347) in view of PURKAYASTHA PUNYASLOK (WO 2017189862 A1), and further in view of Byun et al. (US 20190045405).
	Considering claim 1, Saifullah teaches a method comprising: 
receiving, by a first base station (source) from a second base station (target), a message comprising at least one parameter (identifiers) of a first cell of the second base station (Fig.5-7, [0043] target base station 510 accepts the request and reserves the resources to accommodate the handover, the target base station 510 may send a handover pre-notification response message 516, including new identifiers associating the mobile stations 502, 504 with the target base station 510, to the source base station 508 as an acceptance of the request to handover the mobile stations 502, 504), wherein the at least one parameter indicates that the first cell supports for wireless device (Fig.5-7, [0043]);
sending, by the first base station (source) to the second base station (target), a handover request for the wireless device based on the handover decision and the message (Fig.5-7, [0043]-[0045], claims 2-3 making a determination to handover the plurality of mobile stations based on the received channel quality parameters).
Saifullah do not clearly teach making, by the first base station, a handover decision for a wireless device.
Purkayastha teaches making, by the first base station (source), a handover decision for a wireless device (Fig.18, 20, [0315]).

	Saifullah and Purkayastha do not teach wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything (V2X) service.
	Byun teaches wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything (V2X) service (S910, Fig.9, [0124]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Byun to Saifullah and Purkayastha to improved service induces an effort to improve the public safety network.
Considering claims 2, 12, Saifullah, Purkayastha, and Byun further teach wherein the sending the handover request to the second base station (target) is based on the message indicating that the second base station supports the at least one V2X service (Saifullah: 602, Fig.5-7, [0046], Byun: Fig.9, [0124]).
Considering claims 3, 13, Saifullah, Purkayastha, and Byun further teach wherein the message further comprises a first identifier of the first cell (Saifullah: [0007] receive an identifier associated with the second base station, Byun: Fig.9, [0124]).
Considering claims 4, 14, Saifullah, Purkayastha, and Byun further teach wherein the message further comprises: a second identifier of a second cell of the second base station; and at least one second parameter of the second cell indicating whether the second cell supports one or more V2X services (Saifullah: [0007] receive an identifier associated with the second base station, Byun: Fig.9, [0124]).

Considering claims 6, 16, Saifullah, Purkayastha, and Byun further teach wherein the message further comprises at least one second parameter of a second cell of the second base station, the at least one second parameter indicating that the second cell does not support one or more V2X services (Saifullah: [0007] receive an identifier associated with the second base station, Byun: Fig.9, [0124]).
Considering claims 7, 17, Saifullah, Purkayastha, and Byun further teach wherein the at least one parameter further indicates that the first cell supports the at least one V2X service via a wireless interface between the wireless device and the second base station (Saifullah: [0007] receive an identifier associated with the second base station, Byun: Fig.9, [0124]).
Considering claims 8, 18, Saifullah, Purkayastha, and Byun further teach wherein the at least one parameter further indicates that the first cell supports at least one of: a vehicle-to-infrastructure (V2I) service; a vehicle-to-vehicle (V2V) service (Saifullah: [0007] receive an identifier associated with the second base station, Byun: Fig.9, [0124]); a vehicle-to-network (V2N) service; a vehicle-to-pedestrian (V2P) service; a sidelink-based V2X service; a multicast-broadcast single-frequency network (MBSFN) service; or a single cell point to multi-point (SC-PTM) service.
Considering claims 9, 19, Saifullah, Purkayastha, and Byun further teach wherein the at least one parameter further indicates at least one of: the first cell supports only V2X services (Saifullah: [0007] receive an identifier associated with the second base station, Byun: Fig.9, [0124]); the second base station is associated with at least one roadside unit (RSU) for V2X services; a public land mobile network (PLMN) associated with the first cell supports only V2X services; or a temporary mobile group identity (TMGI) associated with the first cell.
Considering claim 11, Saifullah teaches a first base station comprising: 

receive, from the second base station (target), a message comprising at least one parameter of a first cell of the second base station (Fig.5-7, [0043] target base station 510 accepts the request and reserves the resources to accommodate the handover, the target base station 510 may send a handover pre-notification response message 516, including new identifiers associating the mobile stations 502, 504 with the target base station 510, to the source base station 508 as an acceptance of the request to handover the mobile stations 502, 504), wherein the at least one parameter indicates that the first cell supports for wireless device (Fig.5-7, [0043]); 
send, to the second base station (target), a handover request for the wireless device based on the handover decision and the message (Fig.5-7, [0043]-[0045], claims 2-3 making a determination to handover the plurality of mobile stations based on the received channel quality parameters).
Saifullah do not clearly teach make a handover decision for a wireless device.
Purkayastha teaches make a handover decision for a wireless device (Fig.18, 20, [0315]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Purkayastha to Saifullah to reduce the overhead due to establishment of a new connection or due to signaling overhead.
Saifullah and Purkayastha do not teach wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything (V2X) service.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Byun to Saifullah and Purkayastha to improved service induces an effort to improve the public safety network.
Considering claim 20, Saifullah teaches a system comprising: 
a second base station; and a first base station comprising: 
one or more processors; memory storing instructions that, when executed by the one or more processors, cause the first base station (source) to: 
receive, from the second base station (target), a message comprising at least one parameter of a first cell of the second base station (Fig.5-7, [0043] target base station 510 accepts the request and reserves the resources to accommodate the handover, the target base station 510 may send a handover pre-notification response message 516, including new identifiers associating the mobile stations 502, 504 with the target base station 510, to the source base station 508 as an acceptance of the request to handover the mobile stations 502, 504), wherein the at least one parameter indicates that the first cell supports for wireless device (Fig.5-7, [0043]); 
send, to the second base station (target), a handover request for the wireless device based on the handover decision and the message (Fig.5-7, [0043]-[0045], claims 2-3 making a determination to handover the plurality of mobile stations based on the received channel quality parameters).
Saifullah do not clearly teach make a handover decision for a wireless device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Purkayastha to Saifullah to reduce the overhead due to establishment of a new connection or due to signaling overhead.
	Saifullah and Purkayastha do not teach wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything (V2X) service.
	Byun teaches wherein the at least one parameter indicates that the first cell supports at least one vehicle-to-everything (V2X) service (S910, Fig.9, [0124]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Byun to Saifullah and Purkayastha to improved service induces an effort to improve the public safety network.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641